Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/2/21 is acknowledged.
Applicant's election with traverse of species Fig. 10-12 (corrected as Fig. 10 as confirmed in an  examiner interview on 6/14/21; interview summary is attached) in the reply filed on 6/2/21 is acknowledged.  The traversal is on the ground(s) that there is no burden because no reason was given for the burden.  This is not found persuasive because the species are distinct and not obvious based on the record. They are distinct because as discussed in the restriction requirement, they are not connected and are different at least in the sensor configuration, arrangement, substrate platform and receiver configurations as can easily be seen in the figures and their descriptions, which will result in at least a different field of search or at least different search queries to account for the structural differences in each of the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. This election was made without traverse. Claims 18-21 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Furthermore, claims 13, 14 were found to be associated with non-elected species Figs. 6, 8 and are also withdrawn. Applicant timely traversed the election requirement in the reply filed on 6/2/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362).
 	Regarding claim 6, Higuma teaches in Fig. 1 an etching apparatus, comprising a reaction chamber (process vessel 21 [0042]) having an internal space (Fig. 1); a fixing chuck (lower electrode 31 [0044] which has a groove fixing/holding the ESC 32/33) disposed in the reaction chamber (Fig. 1); an electrostatic chuck (formed of 32/33 [0047] fig. 1) disposed on the fixing chuck (Fig. 1) and on which a wafer is placed (W on 32/33 fig. 1); a focus ring (fr 47 [0048]) surrounding the electrostatic chuck (Fig. 1); but does not teach a sensor device configured to be transferred into or out of the reaction chamber and placed on the electrostatic chuck, wherein the sensor device comprises: a body having a plate shape; and a sensor disposed on an upper surface of the body which senses whether the focus ring is worn, however Shin teaches a sensor device (fig. 3 100 edge ring measuring apparatus(100), abstract which detects/senses the error in height of the ring from a base value after calibration, translation) configured to be transferred into or out of the reaction chamber (it can be placed on top of ESC, translation, there would be portable hence placed and removed from the chamber) and placed on the electrostatic chuck (as discussed), wherein the sensor device comprises: a body having a plate shape (at least 120 or thinner extended part to its upper right, both are relatively flat/plate shaped); and a sensor disposed on an upper surface of the body (at least upper part of 110 is disposed on an upper inner surface of 120, which holds it likely in a hole) which senses whether the focus ring is worn (as discussed, it detects deviation from a standard/calibrated height, which can be from wear or manufacture); it would be obvious to those skilled in the art at invention time to modify Higuma in order to check for manufacture errors, translation, for instance before delivering a semiconductor fabrication apparatus to a customer.
 	Regarding claim 9, Higuma in view of Shin teaches the etching apparatus according to claim 6, wherein the sensor is disposed on an edge portion of the upper surface of the body (Shin’s 110 is on the upper inner edge/ledge of the top of 120’s flange since it appears to be inserted into a hole of 120, see figures).
 	Regarding claim 10, Higuma in view of Shin teaches the etching apparatus according to claim 9, but does not teach wherein the sensor is spaced about 4 cm to about 8 cm apart from the focus ring, . 
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) applied to claim 6 further in view of Lee (KR 783062).
 	Regarding claim 7, Higuma in view of Shin teaches the etching apparatus according to claim 6, but does not teach further comprising: an elevating member contacting the focus ring which raises and lowers the focus ring, however Lee teaches an elevating member (240 drive shaft, translation) contacting the focus ring (220 focus ring, see figs, translation) which raises and lowers the focus ring (figs. 3, 4, see translation); it would be obvious to those skilled in the art at invention time to modify Higuma in order to extend the life of the focus ring after wear and maintain the plasma uniformity, translation.
 	Regarding claim 8, Higuma in view of Shin and Lee teaches the etching apparatus according to claim 7, wherein a minimum driving unit of the elevating member is about 0.1 mm or less (it would be obvious to those skilled in the art that all actuators have a minimum drive unit of 0mm when at rest).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) as applied to claim 6 and further in view of Miyajima (US 20060157698).
 	Regarding claim 11, Higuma in view of Shin teaches the etching apparatus according to claim 6, but does not teach wherein the sensor is one of a plurality of sensors disposed in a circumferential direction, and the sensor is a vision sensor or an image sensor, however Miyajima teaches in fig. 4 a plurality of sensors 106b-d [0062-0063] disposed in a circumferential direction (fig. 4, around the periphery), and the sensor is a vision sensor or an image sensor (they are cameras); it would be obvious to those skilled in the art at invention time to modify Higuma in order to be able to determine if exfoliation and maintenance are required to improve yields and maintenance efficiency [0067 69].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) Miyajima (US 20060157698) as applied to claim 11 and further in view of Luu (US 20050008217).
Regarding claim 12, Higuma in view of Shin and Miyajima teaches the etching apparatus according to claim 11, but does not teach wherein a resolution of the sensor is about 0.1 mm or less however Luu teaches in [0026] using resolution of 50um/pxl which is less than .1mm it would be obvious to those skilled in the art at invention time to modify Higuma in order to have macroscopic field of view to obtain a wider field/big picture understanding of the viewed object [0026].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) as applied to claim 6 and further in view of Yahashi (US 20060137988).
 	Regarding claim 15, Higuma in view of Shin, teaches the etching apparatus according to claim 6, but does not teach wherein the sensor device further comprises a light source disposed near the sensor, however Yahashi teaches in [0029] the sensor device 11 further comprises a light source/light projector disposed near the sensor/light receiver which are all part of 11 therefore close together in 11; it would be obvious to those skilled in the art at invention time to modify Higuma in order to reduce variation of clearance between the wafer and ring [0037] improving process stability. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) as applied to claim 6 and further in view of Hanawa (US 20060238953).
 	Regarding claim 16, Higuma in view of Shin teaches the etching apparatus according to claim 6,  but does not teach wherein the sensor device further comprises a lift pin sensing sensor which senses a state of a lift pin provided on the electrostatic chuck, however Hanawa teaches a lift pin sensing sensor (force and distance detectors 36 40 [0011]) which senses a state of a lift pin provided on the electrostatic chuck (senses deflection and pin force of pin on chuck 10); it would be obvious to those skilled in the art at invention time to modify Higuma in order to measure a lifting force imposed by the lift pins that is sufficient to indicate the presence of a chucking force but which avoids de-chucking the wafer [0011].
Claim 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (US 20090101284) in view of Shin (KR 2006121362) as applied to claim 6 and further in view of Hunter (US 6244121).
 	Regarding claim 17, Higuma in view of Shin teaches the etching apparatus according to claim 6, but does not teach wherein the sensor device further comprises a gravity sensor which senses a gradient of the body, and which is disposed in a central portion of the body. However Hunter teaches in det. desc. para. 2 wherein the sensor device  200 fig. 3 further comprises a gravity sensor inclinometer 204 which senses a gradient of the body/inclination and inclination is something affected by gravity causing tilt, and which is disposed in a central portion of the body fig. 3; it would be obvious to those skilled in the art at invention time to modify Higuma in order to prevent damage to or improper processing of the substrates, the inclination of each of the support structures must be very closely aligned and leveled, and the movement of the support structures and substrates must be smooth, det. desc para. 2.
 	Regarding claim 22, Higuma in view of Shin teaches the etching apparatus according to claim 6, but does not teach further comprising: a load lock chamber connected to the reaction chamber and comprising a wafer transfer arm which transfers the sensor device into and out of the reaction chamber however Hunter teaches in fig. 2a a load lock chamber (central transfer chamber 112) det desc para. 1 connected to the reaction chamber 114 and comprising a wafer transfer arm 116 which is capable of transferring the sensor device into and out of the reaction chamber; it would be obvious to those skilled in the art at invention time to modify Higuma in order to securely transfer the substrates into the reaction chambers using a mini environment which is clean, background invention. 
Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20160141154) in view of Lee (KR 783062) and Miyajima (US 20060157698).
 	Regarding claim 23, Kamata teaches in Fig. 2 an etching apparatus, comprising: a reaction chamber (process chamber 1 [0040]) having an internal space (Fig. 2); a fixing chuck (base 2a [0040] which fixes/sets at least the flow of gas in gas passage 18 inside it) disposed in the reaction chamber (Fig. 2); an electrostatic chuck (esc 6 [0043]) disposed on the fixing chuck (Fig. 2) and on which a wafer or a sensor device is placed (the wafer W is on it; fig. 2); a focus ring (fr 5 [0041]) but does not teach it is disposed on an edge of the electrostatic chuck; however Lee teaches a focus ring 220 on an edge portion 
 	Regarding claim 24, Kamata in view of Lee and Miyajima teaches the etching apparatus according to claim 23, further comprising: a controller (control unit 60 [0054]) connected to the sensor device and the elevating member (it would be obvious to those skilled in the art that since 60 controls the entire apparatus, it would also be control-connected to said sensor/elevator as apparatus parts), wherein the controller raises and lowers the elevating member depending on a signal received from the sensor device (since Kamata teaches in [0079] consumption of the ring/thickness is measured and Lee uses a way to offset consumption by driving the ring by said shaft, it would have been obvious to combine controls of both elements to be synchronized/feedback such that the driving is based on detection which would provide at least another means of measuring ring wear, enhancing ring control precision).
 	Regarding claim 25, Kamata in view of Lee and Miyajima teaches the etching apparatus according to claim 24, wherein the controller calculates an amount of change in a thickness of the focus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718